OPINION AND JOURNAL ENTRY
Appellants in this matter, Olga Mandik, Iwan Kovshovik, Svetlana Makarevich, Aleksandr Kovshovik, Zinaida Huzel aka Zinaida Guzel, Vasiliy Mandik and Sergey Kovshovik, have filed an application for reconsideration of our September 29, 1999, Opinion and Journal Entry. In this motion, Appellants once again argue that the Ohio Rules of Evidence operate to bar certain testimony of a witness, one Sheila Blake. They also raise for the second time that they believe that allowing other cumulative witness testimony into the trial was harmful error. Neither of these arguments are new. In fact, the arguments contained within the application are merely a "fleshing out" of Appellant's arguments found in their brief on appeal of this matter.
The appropriate standard on our review of an application for reconsideration is not found in App.R. 26, the rule allowing such an application. While the rule itself sets no standard of review, Ohio courts have generally stated that our determination on review is whether the application raises an obvious error in the court's original decision or raises an issue that was either not considered at all or not fully considered in the original opinion. State v. Black (1991), 78 Ohio App.3d 130, 132; Columbusv. Hodge (1987), 37 Ohio App.3d 68.
Due to this standard on review of an application for reconsideration, we must deny Appellants' application, here. Appellants do not argue that this Court failed to fully consider the matters they again raise. Appellants complain only that they dislike the decision reached after we fully considered these issues. Thus, Appellants' application fails because it does not reach the threshold necessary for reconsideration. The application is overruled.
                                        _________________________ CHERYL L. WAITE
                                        _________________________ GENE DONOFRIO
                                        _________________________ EDWARD A. COX, JUDGES